UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM M. BRYSON, JR.,               
               Plaintiff-Appellant,
                 v.
                                                  No. 02-6915
NFN BROCK, Captain of the
Anderson City Jail,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                      (CA-01-3794-6-20-AK)

                      Submitted: August 12, 2002

                      Decided: September 3, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

William M. Bryson, Jr., Appellant Pro Se. Andrew Frederick Linde-
mann, Michael Brian Wren, DAVIDSON, MORRISON & LINDE-
MANN, P.A., Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           BRYSON v. BROCK
                               OPINION

PER CURIAM:

   William M. Bryson, Jr., appeals from the district court’s order
granting summary judgment in favor of Defendant in his 42 U.S.C.
§ 1983 (2000) action. After the magistrate judge issued a report and
recommended granting Defendant’s motion for summary judgment,
the district court adopted that recommendation, noting that Bryson
failed to file objections to the report. The district court did not con-
duct a de novo review.

   A litigant who fails to file timely objections to a magistrate judge’s
report and recommendation is not entitled to de novo review of the
magistrate judge’s determinations, 28 U.S.C. § 636(b)(1) (2000), and
is barred from contesting these determinations on appeal. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). However, this court
has held that, when a litigant is proceeding pro se, he must be given
fair notice of the consequences of failing to object before a procedural
default will result. Id. at 846.

   Because Bryson did not receive notice of the consequences of a
failure to object to the magistrate judge’s report, he did not waive
appellate review of the district court’s order adopting the recommen-
dation. Accordingly, we vacate the district court order and remand
this case to the district court with instructions to mail a copy of the
report and recommendation with the appropriate notice to Bryson and
to permit him to file timely objections if he so chooses. Further, we
deny Defendant’s motion to dismiss the appeal. See United States v.
Schronce, 727 F.2d 91, 93-94 (4th Cir. 1984) (providing that waiver
of review for failure to file objections is prudential rule, not jurisdic-
tional requirement).

   Additionally, although the district court docket sheet reflects that
a proposed summons and service materials were submitted with Bry-
son’s motion to amend his complaint, the record does not contain a
copy of these documents. In any event, it appears from the record
that, although the motion to amend was granted, newly-added-
Defendant Darnell McCall was never served with a copy of the
amended complaint. Nor were the issues presented in the amended
                          BRYSON v. BROCK                            3
complaint addressed in the magistrate judge’s recommendation or in
the district court’s order adopting that recommendation. On remand,
the district court should direct that McCall be served with process and
should address Bryson’s claims as to McCall.

   In conclusion, Brock’s motion to dismiss is denied, the district
court’s order is vacated, and this case remanded to the district court
for further proceedings in accordance with this opinion. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                       VACATED AND REMANDED